In this action for an accounting the complaint alleges the breach of a fiduciary duty on the part of defendant Monahan, an attorney, and asks that all moneys or other property in his hands and in the hands of the other defendants be restored to plaintiff. The appeal is by defendant Monahan from an order denying his motion to dismiss the complaint for insufficiency pursuant to Civil Practice Rule 106. Order affirmed, with ten dollars costs and disbursements, with leave to answer within ten days after the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.